    Case 20-00318-JMM         Doc 78     Filed 10/30/20 Entered 10/30/20 10:58:22             Desc Main
                                        Document      Page 1 of 8




     Matthew T. Christensen, ISB: 7213
     ANGSTMAN JOHNSON
     199 N. Capitol Blvd, Ste 200
     Boise, Idaho 83702
     Phone: (208) 384-8588
     Fax: (208) 629-2157
     Email: mtc@angstman.com


     Attorney for Debtors in Possession

                              UNITED STATES BANKRUPTCY COURT

                                          DISTRICT OF IDAHO


In re:                                                   Case No. 20-00318-JMM

TIMOTHY A. DAVIS and PATRICIA A. DAVIS,                  Chapter 11
                                                         (Subchapter V)
                       Debtors.




             Notice of Motion to Convert Case and Opportunity to Object and for a Hearing

         No Objection. The Court may consider this request for an order without further notice or
         hearing unless a party in interest files an objection within fourteen [14] days of the date of
         this notice. If an objection is not filed within the time permitted, the Court may consider that
         there is no opposition to the granting of the requested relief and may grant the relief without
         further notice or hearing.

         Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy
         of the objection shall be served on the movant.

         Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
         schedule a hearing on the objection and file a separate notice of hearing.




     DEBTOR’S VOLUNTARY MOTION TO CONVERT CASE TO CHAPTER 7 – Page 1
Case 20-00318-JMM         Doc 78    Filed 10/30/20 Entered 10/30/20 10:58:22            Desc Main
                                   Document      Page 2 of 8



      DEBTOR’S VOLUNTARY MOTION TO CONVERT CASE TO CHAPTER 7

       The Debtors, by and through their counsel of record, ANGSTMAN JOHNSON,

respectfully state as follows:

                         I.      INTRODUCTION AND JURISDICTION

       1.      This Motion requests an Order converting the Debtors’ Chapter 11 Subchapter V

case to Chapter 7 pursuant to 11 U.S.C. § 1112(a) (the “Motion”).

       2.      This Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 1334. This is a

“core proceeding” within the meaning of 28 U.S.C. § 157(b)(2)(A). Venue is proper in this Court

pursuant to 28 U.S.C. § 1409.




                                    II.    BACKGROUND

       3.      On March 22, 2019 (the “Filing Date”), the Debtor filed a voluntary petition for

relief pursuant to Chapter 11 Subchapter V of the Bankruptcy Code. Since the Filing Date, the

Debtor has remained as debtor-in-possession pursuant to Section 1184 of the Bankruptcy Code.

       4.      On the petition date, the Debtors were operating a viable business structure selling

various items on different ecommerce platforms. This was a different structure and form of

business than what they previously operated, but the ecommerce sales done by the Debtors’

business were what they had successfully operated for years. Through the first few months of the

subchapter V process, the Debtors continued to operate the businesses in a profitable manner and

projected that income to continue to fund their subchapter V Plan. However, during the Section

341 Meeting of Creditors process (for which virtually no creditors actually appeared), the

subchapter V Trustee requested a myriad of documents related to previously-closed and non-




DEBTOR’S VOLUNTARY MOTION TO CONVERT CASE TO CHAPTER 7 – Page 2
Case 20-00318-JMM        Doc 78      Filed 10/30/20 Entered 10/30/20 10:58:22            Desc Main
                                    Document      Page 3 of 8



operating businesses and required a deep-dive by the Debtors to explain every transaction into or

out of those businesses. Due to the scope and nature of the subchapter V Trustee’s requests, the

Debtors warned the subchapter V Trustee and U.S. Trustee it would take a large amount of time

and research to provide the scope of information requested. Despite these warnings the Trustee

insisted on the production and accounting. Tim Davis explains the result as follows:

       The decision to convert stems from the Subchapter V trustee’s continued requests
       for unnecessary documentation which placed an extreme hardship on our small
       business that is run and maintained primarily by myself. The requests of the trustee
       caused us to have to temporarily shut down our business so that I had time to fulfill
       the requests. As a result of a temporary shut down, we have been unable to regain
       our lost market share because our product listings had “cooled off” and lost their
       momentum. The loss in revenue means that we are unable to pay any personal bills
       until business picks up again, which completely ruins our Chapter 11 plan.

       5.       As a result, the Debtors have concluded they will not be able to rebuild the business

to the level required to fund a subchapter V plan within the time frames required by subchapter V

and the directives from the United States Trustee’s office, and therefore seek to convert their case

to chapter 7. The only reason for seeking conversion rather than dismissal is the potential equity

in the Debtors non-exempt assets.

                     RELIEF REQUESTED AND BASIS THEREFORE

       6.      The Debtors cannot propose a feasible plan to be confirmed within the time frames

required by subchapter V and the United States Trustee’s office. There simply is not enough time

to adequately rebuild the businesses to the levels they performed at previously. Accordingly, the

Debtors have no alternative but to convert their Chapter 11 proceedings to Chapter 7 pursuant to

Section 1112(a) of the Bankruptcy Code, which provides:

       The debtor may convert a case under this chapter to a case under chapter 7 of this
       title unless –
                (1) the debtor is not a debtor in possession;
                (2) the case originally was commenced as an involuntary case under this
                      chapter; or



DEBTOR’S VOLUNTARY MOTION TO CONVERT CASE TO CHAPTER 7 – Page 3
Case 20-00318-JMM         Doc 78     Filed 10/30/20 Entered 10/30/20 10:58:22               Desc Main
                                    Document      Page 4 of 8



                (3)    the case was converted to a case under this chapter other than on the
                       debtor’s request.

11 U.S.C. § 1112(a).

       7.       The legislative history for Section 1112(a) states that this subsection “gives the

debtor the absolute right to convert a voluntarily commenced chapter 11 case in which the debtor

remains in possession to a liquidation case.” In re Schuler, 119 B.R. 191, 192 (Bankr. W.D. Mo.

1990) (quoting H.R. Rep. No. 595, 95th Cong., 1st Sess. 405 (1977); S. Rep. No. 989, 95th Cong.,

2nd Sess. 117 (1978)). Other courts have also suggested that, provided the exceptions set forth in

Section 1112(a) do not exist, a debtor has an absolute right to convert its case from Chapter 11 to

Chapter 7. See In re Texas Extrusion Corp., 884 F.2d 1142, 1161 (5th Cir. 1988); In re Marrill

Alarm Systems, Inc., 100 B.R. 606, 607 (Bankr. S.D. Fla. 1989); In re Dieckhaus Stationers of

King of Prussia, Inc., 73 B.R. 969, 971 (Bankr. E.D. Pa. 1987) (Section 1112(a) “gives the debtor

an absolute right to convert”); Provident Bank v. BBT (In re BBT), 11 B.R. 224, fn. 14 (Bankr. D.

Nev., 1981) (“In the event a Chapter 11 debtor exercises its absolute right to convert the case to

Chapter 7…”).

       8.       As a threshold matter, none of the limitations provided in Section 1112(a) on the

Debtors’ right to convert is present here because (i) the Debtors are debtors in possession, (ii) the

case was commenced by filing a voluntary petition for relief, and (iii) there have been no prior

conversions. Furthermore, extreme or unusual circumstances do not exist that would warrant

denial of this Motion.

       9.       It is the Debtors’ judgment that in the particular circumstances of this subchapter

V case, dismissal or conversion is warranted. Due to the potential equity in the Debtors’ personal

assets, the Debtors concede that conversion of the case best serves creditors’ interests.




DEBTOR’S VOLUNTARY MOTION TO CONVERT CASE TO CHAPTER 7 – Page 4
Case 20-00318-JMM        Doc 78    Filed 10/30/20 Entered 10/30/20 10:58:22          Desc Main
                                  Document      Page 5 of 8



       WHEREFORE, the Debtors respectfully request that the Court grant the Motion and such

other relief as the Court deems just and appropriate under the circumstances.



       DATED this 30th day of October, 2020.

                                                       /s/ Matt Christensen
                                                MATTHEW T. CHRISTENSEN
                                                Attorney for Debtor




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 30th day of October, 2020, I filed the foregoing
DEBTOR’S VOLUNTARY MOTION TO CONVERT CASE TO CHAPTER 7 electronically
through the CM/ECF system, which caused the following parties to be served by electronic means,
as more fully reflected on the Notice of Electronic Filing:

       Matthew T. Christensen                       mtc@angstman.com
       U.S. Trustee                                 ustp.region18.bs.ecf@usdoj.gov
       Jesse A.P. Baker                             ecfidb@aldridgepite.com
       Lesley Bohleber                              llueke@ecf.courtdrive.com
       Tony Kullen                                  tkullen@wrightlegal.net
       Chad Moody                                   chad@angstman.com
       Derrick J. O’Neill                           doneill@idalaw.com
       Gary L. Rainsdon                             trustee@filertel.com



       Any others as listed on the Court’s ECF Notice.

     I FURTHER CERTIFY that on such date I served the foregoing on the following non-
CM/ECF Registered Participants via U.S. Mail, postage prepaid:

       See attached mailing matrix



                                                      /s/ Matt Christensen
                                                Matthew T. Christensen




DEBTOR’S VOLUNTARY MOTION TO CONVERT CASE TO CHAPTER 7 – Page 5
              Case 20-00318-JMM    Doc 78    Filed 10/30/20         Entered 10/30/20 10:58:22        Desc Main
Label Matrix for local noticing        (p)ALLIED INTERNATIONAL Page
                                            Document           CREDIT CORP
                                                                       6 ofUS8        AMERICAN EXPRESS
0976-1                                 6800 PARAGON PLACE                             BOX 0001
Case 20-00318-JMM                      SUITE 400                                      LOS ANGELES, CA 90096-0001
District of Idaho                      RICHMOND VA 23230-1654
Boise
Fri Oct 2 08:51:43 MDT 2020
American Express National Bank         American Express National Bank c/o Zwicker &   BANK OF AMERICA
c/o Zwicker & Associates, P.C.         80 Minuteman Road                              ATTEN: BANKRUPTCY DEPT
80 Minuteman Road, P.O. Box 9043       P.O. Box 9043                                  PO BOX 45224
Andover, MA 01810-0943                 Andover, MA 01810-0943                         JACKSONVILLE, FL 32232-5224


BANK OF THE WEST                       BANK OF THE WEST                               BANK OZK
2527 CAMINO RAMON                      PO BOX 4024                                    1700 MARKET PLACE BLVD
PO BOX 5172                            ALAMEDA, CA 94501-0424                         CUMMING, GA 30041-7928
SAN RAMON, CA 94583-5172


BANK OZK                               (p)BMW FINANCIAL SERVICES                      BMW Financial Services Attn: Customer Accoun
PO BOX 196                             CUSTOMER SERVICE CENTER                        5550 Britton Parkway
OZARK, AR 72949-0196                   PO BOX 3608                                    Hilliard OH 43026, OH 43026-7456
                                       DUBLIN OH 43016-0306


BMW Financial Services NA, LLC         BMW Financial Services NA, LLC                 BMW Financial Services NA, LLC, c/o AIS Port
AIS Portfolio Services, LP             AIS Portfolio Services, LP                     4515 N Santa Fe Ave. Dept. APS
4515 N Santa Fe Ave. Dept. APS         Account #3267                                  Oklahoma City, OK 73118-7901
Oklahoma City, OK 73118-7901           4515 N Santa Fe Ave. Dept. APS
                                       Oklahoma City, OK 73118-7901

Jesse A.P. Baker                       (p)BANK OZK                                    Bank of America, N.A.
Aldridge Pite, LLP                     ATTN ATTENTION LEGAL/BANKRUPTCY                PO BOX 31785
4375 Jutland Drive, Suite 200          P O BOX 8811                                   Tampa, FL 33631-3785
San Diego, CA 92117-3600               LITTLE ROCK AR 72231-8811


Lesley Bohleber                        CAPITAL ONE                                    CHASE AUTO
Aldridge Pite, LLP                     PO BOX 60599                                   PO BOX 901076
4375 Jutland Dr.                       CITY OF INDUSTRY, CA 91716-0599                FORT WORTH, TX 76101-2076
San Diego, CA 92117-3600


CHTD COMPANY                           CITIBANK N.A.                                  CITIBANK, N.A.
PO BOX 2576                            PO BOX 790040                                  PO BOX 78019
SPRINGFIELD, IL 62708-2576             SAINT LOUIS, MO 63179-0040                     PHOENIX, AZ 85062-8019



CORPORATION SERVICE COMPANY            Brett R Cahoon                                 Matthew Todd Christensen
801 ADLAI STEVENSON DR                 OFFICE OF THE US TRUSTEE US DEPT               Angstman Johnson, PLLC
SPRINGFIELD, IL 62703-4261             720 Park Blvd., Ste. 220                       199 N. Capitol Blvd., Ste. 200
                                       Boise, ID 83712-7785                           Boise, ID 83702-6197


DAVIS TECHNOLOGY SOLUTIONS             Patricia A. Davis                              Timothy A. Davis
24 HAWLEY MOUNTAIN LANE                24 Hawley Mountain Lane                        24 Hawley Mountain Lane
HORSESHOE BEND, ID 83629-8113          Horseshoe Bend, ID 83629-8113                  Horseshoe Bend, ID 83629-8113
                Case 20-00318-JMM            Doc 78    Filed 10/30/20         Entered 10/30/20 10:58:22      Desc Main
Deere & Company d/b/a John Deere Financial       EBAY Document           Page 7 of 8          FIRST CORPORATE SOLUTIONS
PO Box 6600                                      2145 HAMILTON AVENUE                         914 S STREET
Johnston, IA 50131-6600                          SAN JOSE, CA 95125-5905                      SACRAMENTO, CA 95811-7025



GEM STATE RADIOLOGY                              HughesNet                                    IDAHO CENTRAL CREDIT UNION
877 W MAIN STREET STE. 603                       PO Box 96874                                 4400 CENTRAL WAY
BOISE, ID 83702-6070                             CHICAGO, IL 60693-6874                       POCATELLO, ID 83202-5096



(p)IDAHO CENTRAL CREDIT UNION                    IDAHO STATE TAX COMMISSION                   INCORP SERVICES, INC.
PO BOX 2469                                      PO BOX 36                                    3773 HOWARD HUGHES PKWY
POCATELLO ID 83206-2469                          BOISE, ID 83722-0410                         SUITE 500s
                                                                                              LAS VEGAS, NV 89169-6014


INTERNAL REVENUE SERVICE                         (p)DEERE CREDIT SERVICES INC                 JPMorgan Chase Bank, N.A.
PO BOX 7346                                      ATTN LITIGATION & RECOVERY DEPARTMENT        C/O ALDRIDGE PITE, LLP
PHILADELPHIA, PA 19101-7346                      PO BOX 6600                                  4375 Jutland Drive, Suite 200
                                                 JOHNSTON IA 50131-6600                       P.O. Box 17933
                                                                                              San Diego, CA 92177-7921

JPMorgan   Chase Bank, N.A.                      KABBAGE, INC.                                Tony Kullen
National   Bankruptcy Department                 925B PEACHTREE STREET NE                     Wright Finlay & Zak LLP
P.O. Box   29505 AZ1-5757                        SUITE 1688                                   121 SW Morison, Ste 1100
Phoenix,   AZ 85038-9505                         ATLANTA, GA 30309-3918                       Portland, OR 97204-3141


MAZDA CAPITAL SERVICES                           MCCARTHY BURGESS WOLFF                       MR COOPER
PO BOX 78058                                     26000 CANNON RD                              PO BOX 619098
PHOENIX, AZ 85062-8058                           CLEVELAND, OH 44146-1807                     DALLAS, TX 75261-9098



Matrix Financial Services Corporation            Medicredit                                   Chad Moody
Nationstar Mortgage LLC d/b/a Mr. Cooper         PO Box 1629                                  Angstman Johnson
Bankruptcy Dept.                                 Maryland Heights, MO 63043-0629              199 N. Capitol Blvd., Ste. 200
PO Box 619096                                                                                 Boise, ID 83702-6197
Dallas TX 75261-9096

NORCO INC.                                       Nationstar Mortgage LLC d/b/a Mr. Cooper     Derrick J O’Neill
PO BOX 413124                                    C/O ALDRIDGE PITE, LLP                       Jones Gledhill Fuhrman Gourley, PA
SALT LAKE CITY, UT 84141-3124                    4375 Jutland Drive, Suite 200                225 N. 9th St. Ste 820
                                                 P.O. Box 17933                               Boise, ID 83702-5778
                                                 San Diego, CA 92177-7921

PAYPAL                                           PEDIATRIX MEDICAL GROUP                      PRA Receivables Management, LLC
PO BOX 45950                                     PO BOX 88087                                 PO Box 41021
OMAHA, NE 68145-0950                             CHICAGO, IL 60680-1087                       Norfolk, VA 23541-1021



Gary L Rainsdon                                  SAINT ALPHONUS                               ST.ALPHONSUS R.M.C
POB 506                                          PATIENT FINANCIAL SERVICES                   SARMC / TRINITY HEALTH
Twin Falls, ID 83303-0506                        PO BOX 190930                                P.O. BOX 190930
                                                 BOISE, ID 83719-0930                         BOISE, ID 83719-0930
              Case 20-00318-JMM               Doc 78       Filed 10/30/20        Entered 10/30/20 10:58:22               Desc Main
SWIFT FINANCIAL                                      SYNCHRONY BANK
                                                          Document          Page 8 of 8                   SYNCHRONY BANK
3505 SILVERSIDE RD, STE. 200                         PO BOX 965005                                        PO BOX 965013
WILMINGTON, DE 19810-4905                            ORLANDO, FL 32896-5005                               ORLANDO, FL 32896-5013



Swift Financial                                      Synchrony Bank                                       TCF NATIONAL BANK
625 Ride Pike, Bld E, Ste 207                        c/o PRA Receivables Management, LLC                  C/O ALDRIDGE PITE, LLP
Conshohocken, PA 19428-3215                          PO Box 41021                                         4375 Jutland Drive, Suite 200
                                                     Norfolk VA 23541-1021                                P.O. Box 17933
                                                                                                          San Diego, CA 92177-7921

TCF NATIONAL BANK (HELOC)                            TCF National Bank                                    TD AUTO FINANCE
PO BOX 1485                                          1405 Xenium Lane N                                   PO BOX 9223
MINNEAPOLIS, MN 55480-1485                           Plymouth, MN 55441-4402                              FARMINGTON, MI 48333-9223



US Trustee                                           (p)VIVINT INC                                        YAMAHA MOTOR FINANCE
Washington Group Central Plaza                       4931 N 300 W                                         PO BOX 5222
720 Park Blvd, Ste 220                               PROVO UT 84604-5816                                  SIOUX FALLS, SD 57117-5222
Boise, ID 83712-7785


(p)YAMAHA MOTOR FINANCE
ATTN ATTN COLLATERAL DEPARTMENT
PO BOX 2429
CYPRESS CA 90630-1929




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


ALLIED INTERNATIONAL CREDIT                          BMW FINANCIAL SERVICES                               Bank OZK
6800 PARAGON PLACE STE 400                           REGIONAL SERVICE CENTER                              P.O. Box 8811
RICHMOND, VA 23230                                   PO BOX 3608                                          Little Rock, AR 72231
                                                     DUBLIN, OH 43016-0306


IDAHO CENTRAL CREDIT UNION                           JOHN DEERE FINANCIAL                                 VIVINT HOME SECURITY
PO BOX 2469                                          PO BOX 6600                                          62992 COLLECTION DRIVE
POCATELLO, ID 83206                                  JOHNSTON, IA 50131-6600                              CHICAGO, IL 60693-0629



Yamaha Motor Finance Corp.
6555 Katella Ave.
Cypress, CA 90630




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
